UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  MARIA DEL PILAR POSE BEIRO,

                             Plaintiff,
                                                                     19-CV-9189 (CM)
                      -against-
                                                                   TRANSFER ORDER
  CFA INSTITUTE,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Maria Del Pilar Pose Beiro, a citizen of Spain, filed this complaint pro se and in

forma pauperis under the Court’s diversity jurisdiction, 28 U.S.C. § 1332, against the CFA

Institute in New York City. 1 In brief summary, Plaintiff enrolled in a CFA program in 2016. It

appears that Plaintiff participated in the program online, but the complaint does not make this

completely clear. In 2017, Plaintiff did not pass an examination, and she was unhappy with the

CFA Institute’s customer service response to her complaints about a number of issues. Plaintiff

alleges generally that Defendant engaged in “tortious” conduct against her, for which she seeks

money damages.

       Plaintiff asserts that she filed a case in an unidentified court “in the UK,” where she lived

at the time, but the matter was “struck out because the CFA Institute is not governed by UK

laws,” and in small claims court in Charlottesville, Virginia. Plaintiff failed to mention three

prior actions she filed against the CFA Institute, arising out of these same events, in the United

States District Court for the Western District of Virginia. See Beiro v. Sharp, No. 18-CV-55



       1
          Plaintiff did not explain in her complaint what the CFA Institute is, but an internet
search reveals that it is a non-profit membership organization for investment professionals, with
offices in New York, Virginia, and Washington, D.C. See also CFA Institute v. Andre, 74 F. Supp.
3d 462 (D.D.C. 2014) (explaining CFA’s function).
(W.D. Va. July 20, 2018) (dismissing complaint for lack of subject matter jurisdiction); Beiro v.

CFA Institute, No. 18-CV-69 (W.D. Va. Aug. 22, 2018) (same); and Beiro v. CFA Institute, No.

18-CV-00088 (W.D. Va. Aug. 22, 2018) (same). The Court learned about those three cases

through a search of Public Access to Court Electronic Records (PACER).

       In light of this prior litigation, by order dated November 12, 2019, the Court directed

Plaintiff to show cause why this matter should not be transferred, in the interest of justice under

28 U.S.C. § 1404(a), to the United States District Court for the Western District of Virginia. The

Court also informed Plaintiff that it could impose a filing injunction or other sanction under 28

U.S.C. § 1651 for her knowingly have pursued duplicative or nonmeritorious litigation.

       In her response to that order, Plaintiff asserts that venue is proper in this Court because

the CFA Institute “does business” in New York and “is engaged in a significant amount of

activity that constitutes ‘minimum contact’ in the state.” She also notes that the Financial

Industry Regulatory Agency (FINRA) had informed her that because the CFA Institute “operates

in Charlottesville, Virginia, and New York, New York,” she could “reach out to each state’s

corporation commission” in order to resolve the dispute. Plaintiff asks that a filing injunction or

other sanction not be imposed.

       Even if venue were proper in this District, Plaintiff has failed to show that this matter

should not be transferred to the court where she previously filed three actions against the same

defendant about the same events. The Court will not impose any sanctions against Plaintiff at this

time, but the warning set forth in the November 12, 2019 order remains in effect.

       For the reasons set forth in the November 12, 2019 order to show cause, this matter is

transferred in the interest of justice under § 1404(a) to the United States District Court for the

Western District of New York.



                                                  2
                                         CONCLUSION

       The Clerk of Court is directed to transfer this action to the United States District Court

for the Western District of Virginia. The Clerk of Court is further directed to mail a copy of this

order to Plaintiff, and note service on the docket. A summons shall not issue from this Court.

This order closes this case.

       The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    January 31, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
